PER CURIAM.
The petition for belated appeal of the judgment and sentence imposed on June 5, 2001, in Gulf County Circuit Court case number 97-152CF, is granted. Upon issuance of mandate, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. RApp. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the *785trial court shall appoint counsel to represent petitioner on appeal.
ALLEN, C.J., BENTON and PAX) OVAN O, JJ., concur.